  Case 2:07-cv-03541-KSH-CLW Document 1168 Filed 11/19/18 Page 1 of 1 PageID: 61986




Connell Foley LLP                                                                                 Patricia A. Lee
56 Livingston Avenue                                                                                      Partner
Roseland, NJ 07068                                                                      Direct Dial 973.840.2444
P 973.535.0500 F 973.535.9217  
                                                                                        PLee@connellfoley.com
                                                                                                                 




                                                 November 19, 2018
      VIA ECF
      Honorable Katharine S. Hayden
      United States District Court
      District of New Jersey
      Frank R. Lautenberg U.S.P.O. & Courthouse
      2 Federal Square, Room 311
      Newark, NJ 07102

               Re:      In re Aetna UCR Litigation
                        Master File Civ. No. 07-3541, MDL 2020
                        Filing Relates to: Goel v. Aetna Life Ins. Co., Civ. No. 11-3196, and Orthopedic
                        Specialists of S. Cal. v. Aetna Life Ins. Co., Civ. No. 11-3203

      Dear Judge Hayden:

             This firm, together with Gibson Dunn & Crutcher LLP, represents Defendant Aetna Life
      Insurance Company (“Aetna”) in the Aetna UCR Litigation cases. The attached joint
      submissions in the Goel and Orthopedic Specialists of S. Cal. cases were filed on November
      16, 2018, on the individual case dockets. We are hereby providing notice of these letters on the
      master docket with a copy to all counsel.


               Thank you for your attention and courtesies in this matter.

                                                                  Respectfully submitted,

                                                                  s/ Patricia A. Lee


      Encls.
      cc: All Counsel of Record (via ECF)




  4784473-1
